20W5-
                                ELECTRONIC RECORD                         3>0^~l5

COA #      05-14-00278-CR                        OFFENSE:        OTHER CRIMINAL


           The State of Texas v. Jarquis D.
STYLE:     Jackson                               COUNTY:         Dallas

COA DISPOSITION:       REVREM                    TRIAL COURT: County Criminal Court No. 3


DATE: 01/21/2015                   Publish: NO   TC CASE #:      MB13-62072




                         IN THE COURT OF CRIMINAL APPEALS

                                                                              70% -is
         The State of Texas v. Jarquis D.
STYLE:   Jackson                                      CCA#:                   Xb<\-IS
     APPELLEE'*                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         &eru*0T>                                    JUDGE:

DATE:       0 *jl&i/*0n-                              SIGNED:                       PC:

JUDGE:        fjA lLmsiA*^                            PUBLISH:                      DNP:




                                                                                     MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                          ELECTRONIC RECORD